Citation Nr: 0610029	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-35 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
condition.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for hypertension, 
claimed as a heart condition, to include as due to asthma.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), that denied 
service connection for a left knee condition, asthma, 
hemorrhoids, and hypertension, claimed as a heart condition, 
to include as due to asthma.  In March 2006, the veteran 
testified before the Board via videoconference held from the 
RO.

The issues of entitlement to service connection for asthma, 
hemorrhoids, and hypertension, claimed as a heart condition, 
to include as due to asthma, are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran when further action is required on his 
part.


FINDING OF FACT

The veteran does not have a current diagnosis of a left knee 
disorder, nor has any left knee disorder been related to his 
active service.

CONCLUSION OF LAW

A claimed left knee disorder was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including arthritis, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

As an initial matter, according to the National Personnel 
Records Center (NPRC), the veteran's service records are 
presumed to have been destroyed in a fire in 1973.  When a 
veteran's records have been destroyed, VA has an obligation 
to search for alternative records that might support the 
veteran's case.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992).  In a letter dated in June 2003, the RO advised the 
veteran of the loss of his service medical records.  He was 
also informed that a search for records from other sources 
had also been unsuccessful.  

The veteran does not contend that he sustained a specific 
injury to his left knee in service, but rather that his left 
knee would occasionally swell and cause him discomfort.  He 
testified in March 2006 that he did not recall whether he 
sought any medical attention for his left knee during 
service.  

He contends that his left knee has continued to occasionally 
swell and cause him discomfort since his separation from 
service.  In testimony, and in reporting history to the VA 
examiner in March 2003, the veteran stated that he had not 
sought medical treatment over the years for his left knee 
pain, which occurred approximately twice per year.  He had 
never worn a knee brace, nor had he ever had knee surgery.  
On VA examination of his left knee in March 2003, his left 
knee was found to be normal.  The diagnosis was intermittent 
arthralgias of the left knee, of undetermined etiology.

Arthralgia is defined as pain in a joint.  See Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1985); 
Lichtenfels v. Derwinski 1 Vet. App. 484 at 488 (1991).  
However, pain is not analogous to disability.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).  In addressing the 
issue of entitlement to service connection, the Court in 
Sanchez held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection may be 
granted.  

Absent evidence of a current disability, service connection 
for a left knee disorder must be denied.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.  Because no left knee 
disorder has been diagnosed in this case, the Board finds 
that service connection for a left knee disorder is not 
warranted.

In recent statements in support of his claim, in testimony, 
and in reporting history to examiners, the veteran and his 
wife have attributed his left knee pain to service; however, 
as laypersons, the veteran and his wife are not competent to 
give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 
183, 186 (1997) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  The Board 
acknowledges that the veteran and his wife are competent to 
give evidence about what he experienced.  See e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board is aware that it has a heightened obligation to 
explain its findings and conclusions where service medical 
records have been lost or destroyed.  Pruitt v. Derwinski, 2 
Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  In this case, the Board finds that VA has met 
this heightened duty.  VA made multiple attempts to locate 
records, and the veteran was afforded a medical examination, 
during which a thorough review of his file was conducted, and 
opinions supported by adequate rationale were rendered.  

The weight of the medical evidence demonstrates that the 
veteran does not have a left knee disability.  The Board 
concludes that a left knee disability was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2003, June 2003, 
September 2003, and March 2004; a rating decision in January 
2004; a statement of the case in August 2004; and a 
supplemental statement of the case in October 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); see also Dingess v. Nicholson, No. 01-1917, __  Vet. 
App. __ , 2006 WL 519755 (Vet. App. Mar. 3, 2006).  Thus, VA 
has satisfied its duty to notify the appellant.

Also, VA has obtained all relevant, identified, and available 
evidence, and VA has notified the veteran of any evidence 
that could not be obtained.  The appellant has not referred 
to any additional, unobtained, relevant evidence.  VA has 
also obtained a medical examination.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.


ORDER

Service connection for a left knee condition is denied.


REMAND

It appears VA records are outstanding.  In March 2006, the 
veteran testified that he was currently receiving treatment 
at the VA facility in Gadsden, Alabama, for asthma and 
hemorrhoids.  These records do not appear to be in the claims 
folder.  VA treatment records should be obtained, if 
available.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  Additionally, 
because the veteran's service medical records in this case 
are presumed to have been destroyed in a fire, VA's 
heightened duty includes an obligation to search for 
alternative records that might support the veteran's case.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992).  

Finally, the Board finds that the veteran's claim for service 
connection for hypertension, to include as due to asthma, is 
inextricably intertwined with the claim of service connection 
for asthma because the resolution of that claim might have 
bearing upon the claim for service connection for 
hypertension.  The appropriate remedy where a pending claim 
is inextricably intertwined with a claim currently on appeal 
is to remand the claim on appeal pending the adjudication of 
the inextricably intertwined claim.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical 
records from the VA facility in 
Gadsden, Alabama.

2.  Then, readjudicate the claims for 
service connection for hemorrhoids, 
asthma, and hypertension or heart 
condition, to include as due to asthma.  
If further action remains adverse to 
the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity for response.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


